21-395-cr
   United States v. Cargo
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S
LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY
CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for the Second Circuit,
   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
   City of New York, on the 27th day of January, two thousand twenty-two.

   PRESENT:
              JOHN M. WALKER, JR.,
              RICHARD J. SULLIVAN,
              EUNICE C. LEE,
                    Circuit Judges.
   _____________________________________

   UNITED STATES OF AMERICA,

                            Appellee,
                  v.                                               No. 21-395-cr

   LATEEK CARGO, AKA “K”, AKA LEROY,

                            Defendant-Appellant,

   JUSTIN JOHNSON, AKA J, BRYANT MCCRAY,
AKA TROY, KYLEE RADUECHEL,

                 Defendants.
_____________________________________




FOR DEFENDANT-APPELLANT:                            Barclay T. Johnson, Assistant
                                                    Federal Public Defender, for
                                                    Michael L. Desautels, Federal
                                                    Public Defender for the
                                                    District of Vermont.

FOR APPELLEE:                                       John J. Boscia and Gregory L.
                                                    Waples, Assistant United
                                                    States Attorneys, for Nikolas
                                                    Kerest, United States Attorney
                                                    for the District of Vermont.



      Appeal from an order of the United States District Court for the District of

Vermont (Reiss, J.).

      UPON      DUE    CONSIDERATION,          IT     IS   HEREBY     ORDERED,

ADJUDGED, AND DECREED that the order of the district court entered on

February 3, 2021, is AFFIRMED.

      Defendant-Appellant Lateek Cargo pleaded guilty on October 19, 2018, to

arson and a conspiracy to distribute cocaine and heroin.        This conduct and

Cargo’s extensive criminal history, which placed him in the highest criminal
                                        2
history category, resulted in a Guidelines sentencing range of 324 to 405 months’

imprisonment. Nonetheless, because Cargo had shown signs of rehabilitation,

including by obtaining gainful employment in the healthcare industry prior to

being apprehended, the government and Cargo entered into a plea agreement

pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C) that capped his

sentence at 144 months. On March 7, 2019, the district court imposed a sentence

of 118 months – far below the cap agreed to by the parties – as well as restitution

for the arson, which had severely damaged an apartment building for low-income

residents.

        On November 9, 2020, having served approximately thirty-six months of his

sentence, Cargo moved for compassionate release pursuant to the First Step Act of

2018.    In relevant part, that statute permits a district court to “reduce the

[defendant’s] term of imprisonment . . . if it finds that[] extraordinary and

compelling reasons warrant such a reduction” and that the reduction is consistent

with the factors set forth in 18 U.S.C. § 3553(a). 18 U.S.C. § 3582(c)(1), (c)(1)(A)(i).

The district court orally denied the motion without prejudice to Cargo’s renewing

it at a later date.    In doing so, the district court declined to find whether

extraordinary circumstances justified a sentence reduction, concluding instead


                                           3
that a reduction was not warranted in light of the section 3553(a) factors. See

United States v. Keitt, 21 F.4th 67, 69 (2d Cir. 2021) (“[W]hen a district court denies

a defendant’s motion under § 3582(c)(1)(A) in sole reliance on the applicable

§ 3553(a) sentencing factors, it need not also determine whether the defendant has

shown extraordinary and compelling reasons that might (in other circumstances)

justify a sentence reduction.”). Cargo timely appealed.

      “We review the denial of a motion for compassionate release for abuse of

discretion.” United States v. Saladino, 7 F.4th 120, 122 (2d Cir. 2021). “A district

court has abused its discretion if it based its ruling on an erroneous view of the

law or on a clearly erroneous assessment of the evidence, or rendered a decision

that cannot be located within the range of permissible decisions.” United States v.

Borden, 564 F.3d 100, 104 (2d Cir. 2009) (alterations and quotation marks omitted)

(quoting Sims v. Blot, 534 F.3d 117, 132 (2d Cir. 2008)). “[O]nce we are sure that

[a] sentence resulted from the reasoned exercise of discretion, we must defer

heavily to the expertise of district judges.” United States v. Cavera, 550 F.3d 180,

193 (2d Cir. 2008) (en banc); see also United States v. Seshan, 850 F. App’x 800, 801

(2d Cir. 2021) (summary order) (explaining that “[w]e apply the same deference to

the district court’s denial of a compassionate release motion based on . . . the


                                          4
[section] 3553(a) factors as we do when reviewing a district court’s [original]

imposition of sentence based on . . . th[ose] factors”).

      Here, the district court’s conclusion that the section 3553(a) factors weigh

against Cargo’s release falls well within its broad discretion.       Section 3553(a)

requires a sentencing court to consider “the nature and circumstances of the

offense and the history and characteristics of the defendant,” 18 U.S.C.

§ 3553(a)(1), and also to ensure that the sentence “reflect[s] the seriousness of the

offense, . . . promote[s] respect for the law, . . . provide[s] just punishment for the

offense,” and “afford[s] adequate deterrence to criminal conduct,” among other

sentencing objectives. Id. § 3553(a)(2)(A)–(B).

      Cargo’s rehabilitative strides, though commendable, do not diminish the

seriousness of his criminal conduct. The district court correctly observed that it

was “just by luck” that Cargo’s “arson . . . did not result in killing somebody,

and . . . some of the tenants lost everything they had.”       J. App’x at 104.   The

district court also noted that Cargo’s drug activities “t[ook] place over a long

period of time with significant quantities” of narcotics and involved the frequent

use of firearms. J. App’x at 105. It was therefore not an abuse of discretion for

the district court to conclude that a further reduction in Cargo’s 118-month


                                          5
sentence – which was already well below the 144-month sentence to which the

parties had stipulated, as well as the Guidelines range of 324 to 405 months – was

unwarranted. See, e.g., Keitt, 21 F.4th at 72 (citing defendant’s serious criminal

conduct in affirming denial of compassionate release based on the section 3553(a)

factors); Seshan, 850 F. App’x at 802 (affirming denial of compassionate released

when “the district court carefully considered and balanced the [section] 3553(a)

factors”).

      None of Cargo’s remaining objections is meritorious. The array of district

court decisions granting compassionate release that Cargo identifies are readily

distinguishable, involving defendants who had already served lengthy, multi-

decade sentences and never benefited from an initial sentence that was

substantially below the Guidelines range. See, e.g., United States v. Quinones, No.

00-cr-761-1 (JSR), 2021 WL 797835, at *1 (S.D.N.Y. Feb. 27, 2021); United States v.

Underwood, No. 88-cr-822 (SHS), 2021 WL 3204834, at *1–2 (S.D.N.Y. Jan. 15, 2021);

United States v. Rodriguez, 492 F. Supp. 3d 306, 308 (S.D.N.Y. 2020). Nor can it be

said that the district court failed to consider Cargo’s rehabilitation or the

difficulties facing Cargo’s family while he is in prison.     See J. App’x at 102

(acknowledging that Cargo’s “family is struggling without his presence,” which


                                        6
should not be “minimize[d] . . . in any respect”). The district court simply found

that those considerations paled in comparison to the seriousness of the crimes that

Cargo committed. We see no reason to question that conclusion and find that the

district court did not abuse its discretion in declining to reduce Cargo’s sentence

pursuant to 18 U.S.C. § 3582(c)(1).

      We have considered Cargo’s remaining arguments and find them to be

meritless. Accordingly, we AFFIRM the order of the district court.

                                      FOR THE COURT:
                                      Catherine O’Hagan Wolfe, Clerk of Court




                                        7